Citation Nr: 0710226	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee strain.

3.  Entitlement to an evaluation in excess of 30 percent for 
tinea pedis with onychomycosis and tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2006, the veteran testified before the undersigned 
via videoconference.  A transcript of the hearing is 
associated with the claims file.

The veteran's claims were previously before the Board and 
remanded in May 2006.  Since all directed procedural and 
evidentiary development has been completed, the veteran's 
claims are properly before the Board at this time.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
complaints of low back pain, slight to moderate limitation of 
motion, and no evidence of ankylosis.

2.  The veteran's right knee disability is manifested by 
range of motion of 0 to 130 degrees and slight instability or 
laxity.

3.  The veteran's tinea pedis with onychomycosis and tinea 
versicolor is manifested by involvement of no more than 26 
percent of the skin, no evidence of near-constant use of 
systemic therapy, and no ulceration, extensive exfoliation, 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant symptoms.

CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 20 percent for a low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DC 5295 (2003) (effective prior to September 26, 
2003), DCs 5253 to 5243 (2006) (effective from September 26, 
2003).

2.  The criteria for an evaluation in excess of 10 percent 
for the right knee strain have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261 
(2006).

3.  The criteria for an evaluation in excess of 30 percent 
for tinea pedis with onychomycosis and tinea versicolor have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7813 
(2002) (effective prior to August 30, 2002); 4.118, 
Diagnostic Code 7813 (2006) (effective from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claims.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

In a May 2004 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his claims.  Moreover, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Additionally, the veteran 
was provided with notice regarding potential downstream 
issues such as disability rating and effective date in a May 
2006 letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Analysis

A.  Applicable Laws and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.


B.  Low Back

The veterans low back disability is currently rated 20 
percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2003)).  These changes became effective on 
September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  These changes became effective on 
September 26, 2003.  The Board notes here that the veteran 
has never been diagnosed with intervertebral disc syndrome, 
nor has he complained of radiation to his lower extremities.  
Therefore, the Board finds that 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002 and 2003), are not for application.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7- 
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

The Board notes that the veteran was provided notice of the 
revised regulations in the November 2003 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, a 20 percent disability evaluation is for application 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  An increase 
to a 40 percent rating is warranted when severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The evidence of record shows the veteran underwent VA 
examination in September 2002.  While the veteran complained 
of worsening and constant pain and stiffness, there is no 
evidence of listing of the whole spine to the opposite side 
or positive Goldthwaite's sign.  In addition, the veteran 
could forward flex to 80 degrees.  Therefore, he did not 
demonstrate marked limitation of forward bending in a 
standing position.  In addition, x-ray reports did not reveal 
osteo-arthritic changes or narrowing or irregularity of the 
joint spaces.  Finally, there was no evidence during this VA 
examination of abnormal mobility on forced motion.

The veteran again underwent VA examination in March 2004.  
While he again complained of worsening pain that was constant 
and flared up, there is no evidence of listing of the whole 
spine to the opposite side or positive Goldthwaite's sign.  
In addition, the veteran could forward flex to 90 degrees.  
Therefore, he did not demonstrate marked limitation of 
forward bending in a standing position.  While x-rays now 
showed degenerative changes involving the lumbar spine and 
mild osteoarthritis, there is no evidence of any loss of 
lateral motion.  Lateral flexion was measured at 35 degrees 
bilaterally.  Normal range of motion for lateral flexion is 0 
to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2006).  
Finally, there was no evidence during the VA examination of 
abnormal mobility on forced motion.

The veteran underwent a final VA examination in August 2006.  
He complained of pain across his lower back that was never 
relieved.  However, there is no evidence of listing of the 
whole spine to the opposite side or positive Goldthwaite's 
sign.  The veteran could forward flex to 90 degrees, so he 
did not demonstrate marked limitation of forward bending in a 
standing position.  While x-rays showed mild degenerative 
disease of the lumbosacral spine, his right and left lateral 
flexion was to 30 degrees, so there was no loss of lateral 
motion.  Finally, there is no evidence of abnormal mobility 
on forced motion.

In addition, the Board finds that an October 2005 VA 
outpatient record does not reveal any symptoms not reported 
on the VA examinations.  Therefore, it does not show a need 
for an increased rating under DC 5295.

In determining whether the veteran's disability warrants an 
increase under a separate Diagnostic Code in effect prior to 
September 26, 2003, the Board notes that the August 2006 VA 
examination report shows specifically that the veteran had no 
ankylosis.  Therefore, the only additional applicable 
diagnostic code is 38 C.F.R. § 4.71a, DC 5292 (2003), which 
provides that limitation of motion of the lumbar spine is 
rated 20 percent when moderate and 40 percent when severe.  
More recent regulations show that, with regard to the 
thoracolumbar spine, normal extension was to 30 degrees, 
flexion was to 90 degrees, lateral flexion was to 30 degrees, 
and rotation was to 30 degrees.  38 C.F.R. § 4.71a, Plate V 
(2006).

Throughout the course of this appeal, the veteran's lumbar 
spine flexion was measured as 80 degrees in September 2002, 
90 degrees in March 2004, and 90 degrees in August 2006.  
Extension was to 20 degrees, 30 degrees, and 30 degrees. 
Lateral flexion was measured as 25 degrees in September 2002, 
35 degrees in March 2004, and 30 degrees in August 2006.  
Rotation was to 15 degrees, 35 degrees, and 30 degrees.  
Comparing these values to the normal ranges of motion for 
these movements, the Board finds that the evidence does not 
show severe limitation of motion of the lumbar spine, such 
that a 40 percent disability rating is warranted.  For all 
movements of the thoracolumbar spine, the veteran had at 
least 50 percent of full range of motion, and, most often, he 
had more.  Therefore, an increase to a 40 percent disability 
rating for the veteran's low back disability is not warranted 
under Diagnostic Code 5292 (2003).  There are no other codes 
applicable to the veteran's disability prior to the September 
26, 2003 regulatory changes.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (DCs 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Initially, the Board notes that the veteran's disability does 
not warrant a 30 percent disability evaluation, since it is 
his lumbar spine, not his cervical spine, that is subject to 
service connection.

As noted above, the veteran may only be rated under the 
revised criteria from the date the criteria went into effect, 
September 26, 2003.  Therefore, the Board will only consider 
evidence dated since that time.  With regard to an increase 
to a 40 percent disability rating under the criteria in 
effect since September 26, 2003, the Board finds that none of 
the evidence of record shows that forward flexion of the 
veteran's thoracolumbar spine was ever limited to 30 degrees 
or less.  As noted above, the veteran was able to flex his 
lumbar spine to 90 degrees during his VA examinations.  In 
addition, there is no evidence that the veteran ever 
experienced favorable ankylosis of the entire thoracolumbar 
spine.  In fact, the August 2006 VA examiner specifically 
indicated that there was no evidence of ankylosis.  
Therefore, an increased rating is not warranted under the 
rating criteria in effect since September 26, 2003.

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected low back disability 
are contemplated in the 20 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
spine, has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned; any 
additional functional impairment is not tantamount to, nor 
does it more nearly reflect, ankylosis of the spine.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.


C.  Right Knee

The veteran's right knee disability is currently rated 10 
percent disabled under the criteria of 38 C.F.R. § 4.71a, DC 
5257 (2006).

Under DC 5257, recurrent subluxation or lateral instability 
of the knee is rated 10 percent when slight and 20 percent 
when moderate.

The evidence of record shows that, during his September 2002 
VA examination, the veteran reported worsening pain.  He 
described instability and occasional swelling.  On 
examination, there was no evidence of edema, effusion, 
instability, weakness, redness, heat or abnormal movement of 
the right knee.  There was no collateral ligament laxity.  
The diagnosis was patellar tendonitis of the right knee.

During his March 2004 VA examination, the veteran complained 
of constant, moderate pain.  He described his right knee as 
unstable, because he felt like it was going to give out on 
him.  However, this has never happened.  He denied any 
locking.  X-rays were normal.  The lateral collateral 
ligament examination was normal.  Drawer sign was negative.  
The diagnosis was symptomatic right knee arthralgias.

In a March 2006 VA outpatient treatment record, the veteran 
reported three episodes of near giving out of his knee 
laterally.

During his August 2006 VA examination, the veteran complained 
of constant pain.  He described occasional giving way, both 
medially and laterally.  He denied dislocation.  He used a 
knee brace.  On examination, anterior drawer sign was 
positive, and Lachman's was negative.  X-rays were 
unremarkable.  The diagnosis was right knee with 
chondromalacia tear of the anterior horn of the lateral 
meniscus with instability.

Given this medical evidence, the Board does not find that the 
veteran's recurrent subluxation or lateral instability of the 
right knee is moderate, rather than slight.  Specifically, 
while the veteran reported feeling like his knee would give 
way, he only reported this actually happening in August 2006.  
Prior to that, there were only episodes of the veteran 
anticipating it would happen.  In addition, when the veteran 
finally did describe giving way of his knee in August 2006, 
he stated that it was only occasional, and he denied 
dislocation altogether.  Therefore, the Board finds that an 
increase to a 20 percent disability rating under the criteria 
of DC 5257 is not warranted.

Under Diagnostic Code 5260, flexion of the leg is rated 10 
percent when limited to 45 degrees and 20 percent when 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).  Flexion was to 135 degrees in September 2002, 
to 140 degrees in March 2004, and to 140 degrees in August 
2006.  Therefore, an increased rating is not warranted under 
DC 5260.

Under Diagnostic Code 5261, extension of the leg is rated 10 
percent when limited to 10 degrees and 20 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).  Throughout the appeal period, the veteran's 
right knee has always been shown to have extended to at least 
0 degrees.  Therefore, an increased rating under DC 5261 is 
not warranted.

The Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 
supra.

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected right knee 
disability are contemplated in the 10 percent rating 
currently assigned.  There is no indication that pain, due to 
disability of the right knee, has caused functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned; any additional functional impairment is not 
tantamount to, nor does it more nearly reflect, ankylosis of 
the knee.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.  
The Board notes that the September 2002 VA examiner estimated 
that the veteran lost 25 percent of his range of motion 
during flare-ups.  The March 2004 VA examiner estimated the 
veteran lost 10 percent of his right knee range of motion 
during flare-ups.  The August 2006 VA examiner indicated that 
there was no evidence of loss of motion during repetitive use 
and no evidence of pain, fatigue, weakness, or lack of 
endurance.  Even taking into account the estimations of the 
VA examiners, the Board finds that the veteran's motion of 
the right knee would not be limited enough during flare-ups 
to warrant a 20 percent disability evaluation.


D.  Tinea Pedis

The veteran's tinea pedis with onychomycosis and tinea 
versicolor is currently rated 30 percent disabling under the 
criteria of 38 C.F.R. § 4.118, DC 7813.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2006).  Therefore, as 
indicated above, the criteria in effect prior to August 30, 
2002, will apply to the entire appeal period, and the 
criteria in effect from August 30, 2002, will apply only to 
the evidence on or after that date.

Under the criteria in effect prior to August 30, 2002, the 
veteran's disability was rated under Diagnostic Code 7813, 
for dermatophytosis.  The rating schedule indicated that 
unless otherwise provided, rate codes 7807 through 7819 as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Under the criteria in effect at that time, pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7806, eczema warranted a 
30 percent disability evaluation with exudation or itching 
constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, DC 7806 (2002).  A 50 percent disability 
evaluation is warranted with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.

Effective August 30, 2002, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2006), dermatophytosis should be rated 
as disfigurement of the head, face, or neck; scars; or 
dermatitis, depending upon the predominant disability.  Since 
the veteran's tinea versicolor, while shown on his neck and 
once on the side of his face, is located almost predominantly 
on areas of his body other than the head, face, or neck, the 
Board will not apply DC 7800.  In addition, because scarring 
has not been shown to have resulted from the veteran's 
disability, the Board will not apply DCs 7801-7805.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006) 
dermatitis or eczema is rated 30 percent when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past twelve-month period.  A 60 percent rating is assigned 
with more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve-month 
period.  Id.

The veteran indicated during his September 2002 VA 
examination that his tinea versicolor has never been in 
remission, and the course has been constant.  He stated he 
currently had eruptions on his back, chest, shoulders, upper 
arms, abdomen, neck, and the right side of his face.  He 
related no symptoms associated with his tinea pedis or 
onychomycosis.  On examination, there were small, circular, 
hypopigmented, scaly macules and patches on the veteran's 
chest, abdomen, upper arms, back, neck, and the right side of 
his face.  On his left foot, there were thickened yellow 
toenails.  The soles of both feet were erythematous with few 
white scales.  There was a dry scaly web between the fourth 
and fifth toes of the left foot.  There was no ulceration, 
exfoliation, or crusting.  There were no associated systemic 
or nervous manifestations.

An August 2003 VA outpatient treatment record shows that 
about 18 percent of the veteran's body was covered with tinea 
versicolor.

In March 2004, the veteran again underwent VA examination.  
He indicated that his disability was present mostly on his 
posterior back, chest, abdomen, neck, and shoulder.  It was 
now episodic and was worse in the winter.  He described 
itching, burning, dryness, and cracking of the skin.  His 
tinea pedis is asymptomatic, and his onychomycosis was mild 
and asymptomatic.  On examination, the veteran had small 
rounded, scaly skin lesions that were not red on the superior 
aspect of his chest.  There was no ulcer, redness, or 
erythema.  There were only small patches of dry skin.  These 
were probably residuals for the treatment of his tinea 
versicolor.  On the superior aspect of the abdomen, it was 
the same as his upper back and lower back.  There were no 
active tinea versicolor lesions.  The veteran had obvious 
signs of seborrheic dermatitis on his face.  These were not 
attributable to his tinea versicolor.  The extent of the 
exposed areas of the skin was 0 percent, because the veteran 
did not have any tinea versicolor on the exposed areas of his 
skin.  With regard to his entire body, approximately 6 
percent was involved.  The examiner also evaluated the 
veteran's feet and opined that the extent of skin involvement 
in tinea pedis was 0 percent, and the extent of skin 
involvement in onychomycosis was less than 1 percent.  There 
was no gross disfigurement or scarring due to the skin 
disorder.

In August 2006, the veteran underwent a final VA examination.  
He indicated his skin eruptions occurred all year round.  He 
also reported tinea pedis three times in the past twelve 
months.  Examination of the skin revealed no onychomycosis on 
the toenails.  There was no tinea pedis on the interdigits of 
the toes.  He had multiple macular circumscribed lesions 
located more on the upper back to the lower back.  He had 
some lesions on the upper arms on the proximal part of the 
upper arms, with few on the back of the neck.  They were also 
on the lateral aspect of the trunk and shoulders, varying in 
size and color.  There was no scarring, disfigurement, 
ulceration, exfoliation, or crusting.  The examiner estimated 
that approximately 26 percent of the veteran's skin was 
affected, but less than 1 percent of his exposed areas were 
affected.

After reviewing the veteran's claim, the Board finds first 
that an increase in disability rating is not warranted under 
the criteria in effect prior to August 30, 2002.  
Specifically, none of the VA examination reports or treatment 
records showed ulceration, extensive exfoliation, crusting, 
systemic or nervous manifestations, or that the veteran's 
disability was exceptionally repugnant.  These symptoms were 
specifically indicated to not be present by the September 
2002 and August 2006 VA examiners.  No other documents show 
they were ever present on examination of the veteran's 
disability.  Therefore, an increased rating under the 
criteria in effect prior to August 30, 2002, is not 
warranted.

Under the revised criteria, the Board finds, first, that 
there is no evidence that more than 40 percent of the 
veteran's body or 40 percent of his exposed areas were 
affected by the disability.  The most affected the veteran's 
disability has ever been shown is involvement of 26 percent 
of his skin, during the August 2006 VA examination.  All 
other medical records show less involvement of the veteran's 
skin.

Secondly, with regard to the medications the veteran uses, 
the medical records show use of several different 
prescriptions.  These include ketoconazole, selenium sulfate, 
clotrimazone, and fluconazole.  These are all either anti-
fungal or anti-seborrheic medications.  Because they are not 
corticosteroids or immunosuppressive drugs, they do not help 
to show that the veteran's disability warrants an increase to 
a 60 percent disability rating.  An April 2004 outpatient 
treatment record shows the veteran was prescribed 
fluocinonide to use twice a day.  This is a topical steroid.  
The record did not show how long the veteran was to use this 
medication, and subsequent records do not show the veteran 
continued to use this particular medication.  Since the 
revised rating criteria require near-constant use of 
corticosteroids, and there is only one medical record showing 
any use of these drugs, the Board is unable to determine from 
this evidence that the veteran used these drugs on a near-
constant basis.  Therefore, we are unable to find that an 
increase to a 60 percent disability rating is warranted under 
the criteria of DC 7806.


E.  Extraschedular Evaluations

According to 38 C.F.R. § 3.321(b)(1) (2006), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity. However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of 
extraschedular evaluations.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for his service-connected low back, right knee, 
and skin disabilities.


ORDER

An evaluation in excess of 20 percent for a low back 
disability is denied.

An evaluation in excess of 10 percent for a right knee strain 
is denied.

An evaluation in excess of 30 percent for tinea pedis with 
onychomycosis and tinea versicolor is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


